Citation Nr: 9927204	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  91-20 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of internal derangement of the left knee, rated at 
the 30 percent disability level from September 1992 to 
February 1997, and from May 1998 to date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel
INTRODUCTION

The appellant served on active duty from September 1974 to 
April 1981.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1992 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).  In a decision dated April 1998, the Board 
denied the appellant's claim for increase for left knee 
disability.  The appellant duly appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court).  In March 1999, the Court 
vacated and remanded the Board's April 1998 decision based on 
a March 1999 Joint Motion to Vacate BVA Decision, To Remand 
and to Stay Further Proceedings (joint motion) filed by the 
appellant and Secretary of Veterans Affairs (the Appellee).  
This case was thereafter returned to the Board for further 
evidentiary development, readjudication and disposition in 
accordance with the terms of the joint motion.


REMAND

The March 1999 joint motion indicated that remand was, in 
part, necessary because the June 1996 VA examination report 
was inadequate for rating purposes, arguing that the 
diagnosis was unsupported by the medical findings and that 
"the examination did not make [sic] findings on the DeLuca 
factors."  On re-examination, the joint motion requested 
that "the examiner should address whether the appellant 
experiences pain on motion, and if so, the extent to which 
such pain through such range of motion is equivalent to the 
loss of motion."  Citing Johnson v. Brown, 9 Vet.App. 7 
(1996) and DeLuca v. Brown, 8 Vet.App. 202 (1995).

While a review of the evidence of record fails to show 
objective evidence of loss of employment or work related to 
service-connected left knee disability, the joint motion 
indicates that the evidence of the appellant's loss of jobs 
and work time due to his left knee disability" was not 
adequately considered when it was determined that referral 
for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
was inappropriate.  Citing Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Therefore, the Board believes that further 
development on the matter of interference with employment due 
to service-connected left knee disability is necessary prior 
to a decision on this case.

Additionally, while the joint remand suggests that the VA 
examiner should use the "Physician's Guide as guidelines" 
for the new VA examination, the Board notes that the VA 
Physician's Guide for Disability Evaluation Examinations has 
been rescinded for some time and would be an inappropriate, 
outmoded, source for directing any new examination.

Pursuant to the Court's Order of March 1991, this case is 
REMANDED to VARO for the following action:

1.  VARO should schedule the appellant 
for a VA examination to determine the 
current severity of his service-connected 
left knee disability.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, for each knee, the examiner 
should fully describe the degree of 
limitation of motion.  Any limitation of 
motion must be confirmed by clinical 
findings such as swelling, muscle spasm, 
or satisfactory evidence of painful 
motion.  The inability to perform the 
normal working movements of the body with 
normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1999).  It 
should further be indicated whether there 
is more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1999).  The examination 
report should reflect whether or not the 
appellant requires the use of a knee 
brace, or other ambulatory aid, and if 
so, the reason for such device.  A 
complete rationale for all opinions 
expressed must be provided.

2.  After obtaining the necessary 
authorization and contact information 
from the appellant, VARO should request 
that the appellant's employers since 
September 1992 provide information 
regarding the appellant's work absences 
and any interference with work caused by 
his left knee disorder.  Specifically, 
each employer should describe the 
appellant's work position (i.e. cook), 
indicate the number of hours that 
constituted a work week for the 
appellant, indicate the number of hours 
or days per month or year missed by the 
appellant, indicate the reasons the 
appellant missed scheduled work 
hours/days, indicate whether the 
appellant used vacation time for medical 
reasons involving his left knee, indicate 
the reasons for his leaving this job, and 
indicate whether the employer was aware 
of the appellant's left knee problems 
and, if so, whether accommodation were 
made for the appellant's condition.  
Copies of all correspondence in this 
matter should be associated with the 
claims folder and the appellant is 
advised to assist the VA in obtaining the 
requested information.  We note that the 
duty to assist claimants in the 
development of their claims is not a one-
way street; but rather, claimants are 
expected to comply with reasonable 
requests for information.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  A typewritten copy of the 
report should be inserted into the claims 
folder.

4.  The appellant should be reminded that 
he has the right to submit additional 
evidence and argument on the matter that 
the Board has remanded to VARO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

5.  After the development requested above 
has been completed to the extent 
possible, VARO should again review the 
record and consider whether referral to 
the Director of Compensation and Pension 
is appropriate under 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his attorney 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

